Citation Nr: 0910752	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  01-10 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
chronic acquired disability of the right knee.

2.  Entitlement to service connection for a chronic acquired 
disability of the right knee.

3.  Entitlement to service connection for a back disability 
with arthritis, including as secondary to a right knee 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1960 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case has been before the Board on prior occasions.  Most 
recently, in March 2007, the Board issued a decision denying 
the Veteran's claims on appeal.  The Veteran appealed the 
Board's March 2007 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter 'the Court').  By 
Order dated November 10, 2008, the Court vacated the Board's 
March 2007 decision pursuant to an October 2008 Joint Motion.

The Veteran testified at a Board videoconference hearing in 
September 2003.  The Veterans Law Judge who conducted that 
hearing is no longer employed at the Board.  The Veteran was 
afforded the opportunity to testify at another Board hearing, 
but he indicated in an October 2005 communication that he did 
not want an additional hearing.

The issue of entitlement to service connection for a chronic 
acquired disability of the right knee is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The Veteran's claim of entitlement to service connection for 
a back disability with arthritis, including as secondary to a 
right knee disability, should be viewed as inextricably 
intertwined with the issue of entitlement to service 
connection for a chronic acquired disability of the right 
knee, as the outcome of the right knee issue could impact the 
back issue.  Accordingly, appellate consideration of the 
issue of entitlement to service connection for a back 
disability is deferred pending adjudicative action on the 
issue of service connection for a right knee disability.


FINDINGS OF FACT

1.  A June 1999 decision denied entitlement to service 
connection for a right knee disability; the Veteran was 
notified of his appellate rights, but did not file a notice 
of disagreement.

2.  In March 2001, the Veteran requested that his claim of 
entitlement to service connection for a right knee disability 
be reopened.

3.  Evidence submitted since the June 1999 rating decision is 
not cumulative and redundant of evidence already in the 
claims folder, and must be considered in order to fairly 
decide the merits of the claim of service connection for a 
right knee disability.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision denying service connection 
for a right knee disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right knee 
disability; the claim is now reopened.  38 U.S.C.A. § 5108, 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran filed his original claim for service connection 
for a right knee disability in June 1991.  The RO reviewed 
the in-service and post-service medical records to find that 
the Veteran's right knee disability existed prior to service 
and was not permanently aggravated during service.  
Accordingly, in a January 1992 decision, the RO found that 
service connection was not warranted and denied the claim.  
The Veteran was informed of his appellate rights and did not 
file a notice of disagreement with the January 1992 RO 
decision.  That rating decision therefore became final.  38 
U.S.C.A. § 7105(c).

The Veteran filed to reopen his claim for service connection 
for a right knee disability in June 1999.  The RO reviewed 
newly submitted evidence to find that there was no new and 
material evidence to reopen the claim.  Accordingly, in a 
June 1999 decision, the RO denied the petition to reopen the 
claim.  The Veteran was informed of his appellate rights and 
did not file a notice of disagreement with the June 1999 RO 
decision.  That rating decision therefore became final as 
well.  38 U.S.C.A. § 7105(c).

The Veteran again petitioned to reopen his claim for service 
connection for a right knee disability in March 2001.  The RO 
reviewed new current medical records and duplicate service 
treatment records submitted at that time and found that they 
merely presented cumulative medical information regarding the 
Veteran's current disability and did not provide any new 
evidence regarding in-service causation or aggravation of a 
right knee disability.  Thus, the RO again denied the 
petition to reopen the claim in the June 2001 rating decision 
from which the present appeal has arisen.

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The June 1999 rating decision is the last final 
disallowance of the claim of entitlement to service 
connection for a right knee disability.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
However, the revised version of 38 C.F.R. § 3.156(a) is 
applicable only to claims filed on or after August 29, 2001.  
As the Veteran in this action filed his claim prior to that 
date, in March 2001, the amended version of 38 C.F.R. 
§ 3.156(a) is not for application in this instance.

Under the applicable definition, then, new and material 
evidence means 1) evidence not previously submitted; 2) which 
bears directly and substantially upon the specific matter 
under consideration; 3) which is neither cumulative nor 
redundant; and 4) which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet.App. 510 (1992).

Significantly, the Veteran has submitted for the Board's 
consideration an August 2005 statement from a private doctor, 
Dr. T.  The August 2005 letter suggests that the Veteran 
suffered a left knee injury during service, which would not 
appear to be directly material to the issue of a right knee 
disability on appeal.  However, in the interest of affording 
every consideration to the Veteran's claim, the Board's March 
2007 decision gave hypothetical consideration to the 
possibility that the reference to a left knee injury was an 
error, and that a reference to a right knee injury was 
intended.  

The Board explained that even liberally interpreting the 
letter as suggesting that the Veteran's right knee incurred a 
disability during service, the letter cites no objective 
clinical evidence, reflects no consideration of the service 
treatment records, and offers no medical rationale to show 
that the Veteran's current right knee disability is causally 
linked to his service.  The Board found that the letter was 
therefore insufficient to reopen the Veteran's claim. 

The October 2008 Joint Motion appears to adopt, among other 
things, an interpretation of the law, which differs from that 
originally applied in the Board's March 2007 decision.  
Specifically, with regard to a statement from a Dr. T 
submitted in support of the Veteran's claim, the Board 
previously found that this evidence was not material 
evidence, because it was based upon the Veteran's recitation 
of his medical history rather than objective clinical 
evidence.  The October 2008 Joint Motion directly addresses 
the Board's finding in this respect, citing to Duran v. 
Brown, 7 Vet.App. 216, 220 (1994), to describe the finding as 
inconsistent with "the fact that when inquiring whether to 
reopen a claim, the credibility of evidence should be 
presumed."  The Board notes here the holding in LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995) (a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional) and does not enjoy the presumption of 
truthfulness accorded by Justus v. Principi, 3 Vet. App. 510, 
513 (1992), in a determination as to whether the evidence is 
new and material.

Continuing the Board's prior liberal interpretation of the 
August 2005 private medical statement as possibly suggesting 
the occurrence of a right knee injury during service (despite 
referring only to a left knee injury), the Board finds that 
if the August 2005 statement must be considered credible 
evidence (for the purposes of reviewing for new and material 
evidence only), then this evidence should be considered 
material to this claim.  The Board further notes that 
evidence received in March 2009 includes a letter from an 
individual who reports that he knew the Veteran prior to 
service and that the Veteran was 100 percent healthy when he 
entered service.  Also received was a February 2009 letter 
from a  Dr. Gutierrez Garza (written in Spanish).  

The claim has therefore been reopened.  After further 
development as requested by the Veteran's representative, the 
underlying merits of the claims will be considered.

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

With regard to the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a right knee disability, there is no 
need to undertake review of compliance with VCAA and 
implementing regulations at this time.  This Board decision 
grants the Veteran's appeal to the extent that it finds new 
and material evidence sufficient to reopen the underlying 
claim; it is anticipated that any deficiencies with regard to 
VCAA notice or the duty to assist the Veteran will be 
addressed and remedied while the underlying issue is on 
remand to the RO.  See generally 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
right knee disability.  To this extent, the appeal is 
granted, subject to the following remand section of this 
decision.


REMAND

The reopened claim of entitlement to service connection for a 
right knee disability also involves complex questions of 
medical diagnosis and etiology.  Further 



development of the medical record is therefore necessary to 
allow for informed appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain and associate with the claims 
file an English translation of the February 
2009 letter from a  Dr. Gutierrez Garza 
(written in Spanish).

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of right knee 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

a)  Please identify any current 
disabilities of the right knee diagnosed 
in this Veteran.

b)  For each identified disability 
diagnosed in responding to the above, 
please clearly state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the 
disability was caused during or 
aggravated by the Veteran's service.  
Please clearly identify any right knee 
disabilities found to have pre-existed 
service, and discuss the probability 
that any such disability was 
permanently aggravated during service 
beyond the natural course of the 
pathology.  Please clearly identify any 
current right knee disabilities found 
not to have pre-existed service, and 
discuss the probability that any such 
disability is etiologically related to 
service.  In answering this question, 
please discuss any relevant service and 
post-service treatment records, and 
clearly explain the medical rationale 
behind the conclusions drawn.

2.  After completion of the above and any 
other development which the RO may deem 
necessary as a result of the right knee 
opinions obtained, the RO should review 
the claims file and adjudicate the 
Veteran's reopened right knee claim and 
the intertwined issue of entitlement to 
service connection for a back disability, 
including as secondary to a right knee 
disability.  If any claim on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


